COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Jane Doe v. Yum! Brands, Inc.; Pizza Hut, Inc.; Muy Pizza Houston,
                         LLC

Appellate case numbers: 01-19-00844-CV
                        01-19-00845-CV
                        01-19-00846-CV

Trial court case numbers: 2017-42257
                          2017-42257-A
                          2017-42257-B

Trial court:             157th District Court of Harris County

        Appellant filed a motion to consolidate appellate cause numbers 01-19-00844-CV, 01-19-
00845-CV, and 01-19-00846-CV. We deny the request to consolidate the appeals under one
appeal number, but we grant the motion to consolidate the appeals for the purpose of filing the
briefs, the clerk’s record, and the reporter’s record. The parties may file one brief in these
consolidated appeals. The parties’ briefs should include all three appellate cause numbers.

       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd___________
                              Acting individually 


Date: January 16, 2020